Citation Nr: 1222817	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  11-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation due to need of regular aid and attendance for spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and son-in-law


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to special monthly compensation for the aid and attendance of the Veteran's spouse.  A Board video conference hearing was held May 2012.  A transcript of the hearing has been associated with the record.  

The issues of entitlement to nonservice-connected pension benefits and an increased rating for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), as indicated on the hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for sacralization of the 5th lumbar with hypertrophic changes rated as noncompensable.

2.  The Veteran has not established entitlement to compensation for a service-connected disability for the purposes of entitlement to special monthly compensation for his spouse.



CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation for the aid and attendance of the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1114, 1115; 38 C.F.R. §§ 3.4(b)(2), 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

January and March 2010 pre-adjudication letters explained the evidence necessary to substantiate a claim for aid and attendance for spouse.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

With respect to the issue on appeal, the claims file contains an authorization form for treatment records for the Veteran's spouse for R.W., M.D.  However, as the record included an Aid and Attendance examination report completed by Dr. R.W., which the RO determined in the May 2010 rating decision was sufficient to establish the need for aid and attendance, the RO did not request any further treatment records.  The Board has carefully considered the Veteran's lay statements and Board hearing testimony, but no additional pertinent records have been identified by the Veteran.  Moreover, a review of the Virtual VA paperless claims process system does not reveal any additional documents pertinent to the present appeal.  Further, no VA examination was provided, but none is necessary to determine a legal issue where the rating of the service-connected disability does not satisfy the aid and attendance compensation requirements.  See 38 C.F.R. § 3.159(c)(4) (2011) (noting that an examination is necessary where only where there is insufficient medical evidence to decide a claim).

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c) (2) (2011) have been met.

In sum, the Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Moreover, even though the VCAA has been complied with in the instant case, Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, arguably the VCAA is not applicable.  

II.  Special Monthly Compensation 

The Veteran seeks entitlement to special monthly compensation for the aid and attendance of his spouse.  Unfortunately, the Board must deny the Veteran's claim for the reasons that follow.

Under 38 C.F.R. § 3.351(a)(2), special monthly compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  The authority for section 3.351(a)(2) is 38 U.S.C.A. § 1115(1)(E), which provides, in pertinent part, that any veteran entitled to compensation at the rates provided in section 1114 (38 U.S.C.A. § 1114) and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents in certain specified amounts, including for a spouse who is a patient in a nursing home or who is blind, or so nearly blind or significantly disabled as to need or require the regular attendance of another person.  In order to be entitled to compensation under section 1114, the Veteran must have a service-connected disability rated at least 30 percent.  See, generally, 38 U.S.C.A. § 1114.

Service connection is currently in effect for sacralization of the 5th lumbar with hypertrophic, but it has been rated as noncompensable.  Unfortunately, the issue of whether an increased rating is warranted for this disability is not currently before the Board and as noted above, has been referred back to the RO for appropriate consideration.  Therefore, as a disability rating of 30 percent or higher is required, the Veteran is not entitled to additional compensation under 38 U.S.C.A. § 1114.  Accordingly, without determining whether the Veteran's spouse meets the requirements for aid attendance, the Board must find that special monthly compensation for the aid and attendance of the Veteran's spouse cannot be paid.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.351(a)(2).

The Board acknowledges the Veteran's wartime service as well as the evidence of record documenting his wife's physical limitations as well as medical needs.  However, unfortunately, the Board has no option but to decide this case in accordance with the applicable law and, in turn, deny the Veteran's claim.  The Board may not grant a benefit that an appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the Veteran's arguments, is unable to find a legal basis for awarding aid and attendance for his spouse.  The Board regrets that it must deny the Veteran's claim for special monthly compensation for the aid and attendance of his spouse.  As the law and not the facts governs the outcome of this decision, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

					ORDER ON NEXT PAGE

ORDER

Entitlement to special monthly compensation due to need of regular aid and attendance for spouse is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


